Citation Nr: 9902896	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to June 
1992.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of May 1995 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied service connection for 
arthritis/bursitis of the left shoulder and for a neck 
disorder.  

In April 1998, the Board remanded this case in order to 
afford the veteran a hearing before a Member of the Board at 
the RO.  In October 1998, he was notified at his last known 
address that a hearing was scheduled for December 7, 1998.  
However, he failed to report at the appointed time and place. 


FINDINGS OF FACT

The veteran has not submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual that 
he has presented a plausible claim of service connection for 
a left shoulder disorder.  

The veteran has not submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual that 
he has presented a plausible claim of service connection for 
a neck disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991).

The claim of entitlement to service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Pertaining to Well Groundedness

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  There are some 
disabilities, including arthritis, where service connection 
may be presumed if the disorder is manifested to a degree of 
10 percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

Left Shoulder

The veteran contends that he is entitled to service 
connection for a left shoulder disability.

Service medical records revealed no evidence of a left 
shoulder disorder.  His June 1882 enlistment examination 
revealed no findings or complaints of shoulder problems.  In 
July 1987, he was noted to have complaints of pain from a 
neck injury that was described as radiating down between the 
shoulder blades.  Further review of the service medical 
records reflects that there are no service medical records 
pertaining to the left shoulder, including records 
documenting injuries to other body parts during athletic 
activity.

The report from a September 1994 VA examination revealed 
complaints of constant aching discomfort in his left 
shoulder.  He gave a history of injuring his shoulder playing 
football inservice.  Upon examination, the left shoulder 
demonstrated normal musculature and unrestricted pain free 
range of motion with no evidence of upper extremity 
neurological deficit.  The diagnosis rendered was possible 
mild, recurrent bursitis of the left shoulder.  X-ray 
findings revealed osteoarthritic changes in the acromio-
clavicular joint with small cystic areas seen in the acromion 
comparison.  No other significant bone abnormality was noted.

Upon review of the evidence, the Board finds that a claim for 
service connection for a left shoulder disorder is not well 
grounded.  There is no competent medical evidence that the 
veteran incurred a shoulder disorder, including arthritis or 
bursitis inservice or that he developed arthritis in the 
shoulder, manifest to a compensable degree within one year of 
his discharge from service.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a nexus between the veterans current 
left shoulder disorder and service.  

As such the claim fails to meet the third element required to 
be well grounded under Caluza, supra.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a left shoulder 
disorder, as imposed by 38 U.S.C.A. 
§  5107(a).  The claim, therefore, must be denied.  And since 
the veteran has failed to present a well-grounded claim for 
service connection for a left shoulder disorder, VA has no 
duty to assist him in the development of facts pertaining to 
the claim. 


Neck Disorder

The veteran contends that he is entitled to service 
connection for a neck disorder.

The veterans June 1882 enlistment examination revealed no 
findings or complaints of a neck disorder.  Service medical 
records reveal that the veteran was injured in a trampoline 
accident in July 1987.  He was noted to have landed with neck 
in flexion with complaints of pain on the base of the neck 
and pain between the shoulder blades.  His cranial nerves 
were grossly intact.  He did have ecchymosis over spinous 
processes.  The  range of motion was conserved and arm 
elevation was limited because of pain over the interscapular 
area.  The veteran was diagnosed with neck strain and 
prescribed a cervical collar.  

Later in July 1987, physical examination revealed no 
tenderness of the neck and no weakness of the hands.  He had 
a full range of motion of the upper limbs and the range of 
motion of the neck was OK, with no tenderness and no 
ecchymosis.  C-spine X rays were within normal limits.  The 
assessment continued to be neck strain.  By the end of July 
1987, the veteran was doing fine with no more neck pain, with 
no tenderness, no ecchymosis and a full range of motion.  His 
neck strain was assessed as resolved, and the cervical collar 
was discontinued.

The report from the September 1994 VA examination revealed 
complaints of nagging, aching pain in his neck.  Upon 
examination, the veteran had good range of motion of the 
neck, with no paracervical spasm or tenderness.  No diagnosis 
pertaining to the neck was rendered, although the opinion was 
forwarded that the veteran presents with no objective signs 
of measurable degree of physical impairment for which he 
requires any definitive orthopedic treatment or further 
diagnostic evaluation.  The X-ray findings from October 1994 
revealed normal cervical spine findings.  

Upon review of the evidence, the Board finds that a claim for 
service connection for a neck disorder is not well grounded.  
There is no medical evidence revealing a current neck 
disorder.  In addition, the service medical records revealed 
that the inservice neck injury was acute and transitory, with 
the condition fully resolved within the same month of injury.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a current neck disability.  Under 
these circumstances, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection for a neck disorder, as 
imposed by 38 U.S.C.A. §  5107(a).  The claim, therefore, 
must be denied.  And since the veteran has failed to present 
a well-grounded claim for service connection for a neck 
disorder, VA has no duty to assist him in the development of 
facts pertaining to the claim. 

Conclusion 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in 
Robinette, the appellant has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, might make the claims well grounded.


ORDER

The claim for service connection for a left shoulder disorder 
is denied as not well grounded.

The claim for service connection for a neck disorder is 
denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
